DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5 are directed to an apparatus and recite limitations in relationship to target tissue. The first recitation in claim 1 at line 4 clearly distinguishes the apparatus from the biological tissue by setting forth that an element of the system is “configured to” perform its function with respect to that target. However, subsequent recitations do not sufficiently distinguish the apparatus from the target tissue, and these limitations are therefore objected to since the target tissue itself is non-statutory subject matter. In the last clause of claim 1, the claim should be amended as follows to overcome the objection: “...the digital signal processor is configured to determine a temperature of the target tissue...” and claims 4 and 5 should be amended to “...the ultrasonic transducer is configured to heat the target tissue...” Appropriate correction is required to properly distinguish elements of the apparatus to which the claims are drawn from the target tissue with which the system is intended to be used.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Myhr et al. (US 2013/0096595 A1) in view of Arunachalam et al. (“Characterization of a digital microwave radiometry system for noninvasive thermometry using a temperature-controlled homogeneous test load”. Phys Med Biol. 2008; 53(14):3883-3901).

Regarding claim 1, Myhr teaches a system for providing ultrasound based heating (Abstract: A system and methods are provided and thrombi treatments in which hyperthermia is induced” and Paragraph 32: “Preferably the energy transmitter comprises an ultrasound transmitter.” – it is known to one having ordinary skill in the art that hyperthermia for thrombi treatment involves the heating of tissue and the use of ultrasound as the energy unit would be “ultrasound based heating”) comprising: an ultrasound transducer (Paragraph 32: “The ultrasound transmitter may be a single transducer or an array of transducers”) coupled to an ultrasound generator (“Paragraph 32: “Preferably the energy transmitter comprises an ultrasound transmitter… Arrays of transducers allow beam forming and focusing techniques to be used, e.g. for electronically steered targeting of a defined ROI.” – It is known to one having ordinary skill in the art that an energy transmitter coupled to an ultrasound transducer and able to direct energy via the ultrasound transducer is an ultrasound generator ), the ultrasound generator being configured to generate a low intensity ultrasound signal (Paragraph 77: “Continuous acoustic intensities within tissues can vary in the range of 0 to 1000 W/cm2 preferably in the 0 to 100 W/cm2 range” – it is known to one having ordinary skill in the art that low intensity ultrasound is less than 3 W/cm2 and the range of 0 to 100 W/cm2  encompasses this range) direct ultrasound energy at a target tissue (Paragraph 12: “The challenge is to reach a well-defined volume within the (human or animal) patient, (i.e. a region of interest (ROI))” and Paragraph 75: “An energy transmitting device 2 is arranged to direct energy at the ROI”). 
Mhyr further teaches using temperature of the target tissue to control the low intensity ultrasound generated by the ultrasound generator (Paragraph 82: “Further algorithms may be programmed into the computer for converting the MRI data into temperature measurements (MRI thermometry)” and   Paragraph 87: “The computer/CPU can control the energy source, the position of the energy source(s) relative (or absolute) to the patient and the positioning of a robotic arm, in real time, the MR unit and/or the other treatment modalities”) but Mhyr does not disclose using microwave thermometry, via a microwave radiometer and a digital signal processor, as the specific treatment modality for feedback and control of the low intensity ultrasound. 
However, Arunachalam, in the same field of hypothermia therapy and thermometry, teaches a system of providing ultrasound based heating (Introduction: “In a typical hyperthermia treatment, energy radiated by the heating device (microwaves or ultrasound)”) comprising: a microwave radiometer (Methods: “A basic microwave radiometer”) including a microwave antenna (Methods: “an antenna to gather the (thermal) radiation emitted by a (tissue) volume at temperature higher than the background”) and a digital signal processor (Abstract: “In this paper, we describe a digital microwave radiometer with built-in electronics for signal processing” and Methods: “the internal electronics…convert the microwave noise signal to an equivalent volume averaged temperature… The microcontroller unit converts the received energy radiated by the lossy body into a calibrated temperature using reference thermal noise source and displays the volume averaged effective temperature to the user in real time” – it is known to one having ordinary skill in the art that a digital device that has signal processing power encompasses a digital signal processor) configured to receive and process microwave energy received from the target tissue (Methods: “The internal electronics…convert the microwave noise signal to an equivalent volume averaged temperature” – it is known to one having ordinary skill in the art that to converting signals to a temperature measurement is a form of processing and to convert microwave noise signals, the signals must first be received) wherein the digital signal processor determines a temperature of the target tissue (Methods: “The internal electronics…convert the microwave noise signal to an equivalent volume averaged temperature”) and the digital signal processor is connected to the ultrasound generator  (Introduction – “In a typical hyperthermia treatment, energy radiated by the heating device (microwaves or ultrasound) is coupled to the target tissue” – it is known to one having ordinary skill in the art that to use ultrasonic for heating, an ultrasound generator is implied) to send a signal representative of the temperature of the target tissue to control the low intensity ultrasound generated by the ultrasound generator (Introduction – “In a typical hyperthermia treatment, energy radiated by the heating device (microwaves or ultrasound)”, “satisfactory performance of hyperthermia applicators requires real-time thermometry to closely monitor the tissue temperature distribution for effective feedback power control of large multielement heat applicators”, and “Automated feedback of the volume average tissue temperature under each heating element would enable to control the power level radiated by the array applicator to deliver a more uniform heating of large-area disease” – it is known to one having ordinary skill in the art that if the heating device is ultrasound it would necessitate an ultrasound generator. Furthermore, automatic feedback of the heating applicators, would further necessitate signals being sent and received along with control of the ultrasound generator). It would have been obvious to one having ordinary skill, before the effective filing date, to modify the unit for (Arunachalam – Abstract). 
Regarding claim 2, the modified device of Mhyr teaches the ultrasound transducer produces ultrasonic energy at a predefined frequency within a range from 0.5 MHz to 5.0 MHz (Paragraph 77: Transducers 3 may be mounted on one or several robotic arms 4 enabling transmission of ultrasound into a region of interest (ROI) at frequencies in the 20 kHz to 10 MHz range, most preferably in the 100 kHz to 3 MHz range). 
Regarding claim 3, the modified device of Mhyr teaches the ultrasonic transducer produces ultrasonic energy at a predefined intensity within a range from 0.1 Watts per cubic centimeter to 3.0 Watts per cubic centimeter (Mhyr – Paragraph 77: “Continuous acoustic intensities within tissues can vary in the range of 0 to 1000 W/cm2 preferably in the 0 to 100 W/cm2 range”).
Regarding claim 4, the modified device of Mhyr teaches the ultrasonic transducer heats the target tissue to a predefined temperature in a range from 38 to 44 degrees Celsius (Mhyr – Paragraph 54: “Typical hyperthermia levels in a human patient involve temperature raise from 37 degrees Celsius to around 40 to 43 degrees Celsius”)
Regarding claim 5, the ultrasonic transducer heats a portion of the target tissue at least 2.0 centimeters (Methods: “Radiometric temperature measured through an intervening waterbolus is used to estimate the maximum temperature inside the target tissue (≤ 2cm)” below a surface of the target tissue to a predefined temperature in a range from 38 to 44 degrees Celsius (Mhyr – Paragraph 54: “Typical hyperthermia levels in a human patient involve temperature raise from 37 degrees Celsius to around 40 to 43 degrees Celsius”). It would have been obvious to one having ordinary skill in the art to further incorporate the teaching of ultrasound hyperthermia in Mhyr with that of heating at a depth of 2 cm Arunachalam in order to heat past the skin surface past subcutaneous fat. 

Regarding claim 6, Myhr teaches a method for providing ultrasound based heating (Abstract: A system and methods are provided and thrombi treatments in which hyperthermia is induced” and Paragraph 32: “Preferably the energy transmitter comprises an ultrasound transmitter.” – it is known to one having ordinary skill in the art that hyperthermia for thrombi treatment involves the heating of tissue and the use of ultrasound as the energy unit would be “ultrasound based heating”) comprising: providing an ultrasound transducer (Paragraph 32: “The ultrasound transmitter may be a single transducer or an array of transducers”) coupled to an ultrasound generator (“Paragraph 32: “Preferably the energy transmitter comprises an ultrasound transmitter”), using the ultrasound generator to generate a low intensity ultrasound signal (Paragraph 77: “Continuous acoustic intensities within tissues can vary in the range of 0 to 1000 W/cm2 preferably in the 0 to 100 W/cm2 range” – it is known to one having ordinary skill in the art that low intensity ultrasound is less than 3 W/cm2 and the range of 0 to 100 W/cm2  encompasses this range) and the ultrasound transducer to direct ultrasound energy at a target tissue (Paragraph 12: “The challenge is to reach a well-defined volume within the (human or animal) patient, (i.e. a region of interest (ROI))” and Paragraph 75: “An energy transmitting device 2 is arranged to direct energy at the ROI”). 
Mhyr further teaches using temperature of the target tissue to control the low intensity ultrasound generated by the ultrasound generator (Paragraph 82: “Further algorithms may be programmed into the computer for converting the MRI data into temperature measurements (MRI thermometry)” and   Paragraph 87: “The computer/CPU can control the energy source, the position of the energy source(s) relative (or absolute) to the patient and the positioning of a robotic arm, in real time, the MR unit and/or the other treatment modalities”) but Mhyr does not disclose using microwave thermometry, via a microwave radiometer and a digital signal processor, as the specific treatment modality for feedback and control of the low intensity ultrasound. 
However, Arunachalam, in the same field of hypothermia therapy and thermometry, teaches a method of providing ultrasound based heating (Introduction: “In a typical hyperthermia treatment, energy radiated by the heating device (microwaves or ultrasound))” providing a microwave radiometer (Methods: “A basic microwave radiometer”) including a microwave antenna (Methods: “an antenna to gather the (thermal) radiation emitted by a (tissue) volume at temperature higher than the background”) and a digital signal processor (Abstract: “In this paper, we describe a digital microwave radiometer with built-in electronics for signal processing” and Methods: “the internal electronics…convert the microwave noise signal to an equivalent volume averaged temperature…The microcontroller unit converts the received energy radiated by the lossy body into a calibrated temperature using reference thermal noise source and displays the volume averaged effective temperature to the user in real time” – it is known to one having ordinary skill in the art that a digital device that has signal processing power encompasses a digital signal processor); positioning the microwave radiometer to receive microwave energy from the target tissue (Methods: “The internal electronics…convert the microwave noise signal to an equivalent volume averaged temperature” – it is known to one having ordinary skill in the art that to converting signals to a temperature measurement is a form of processing and to convert microwave noise signals, the signals must first be received) process the received microwave energy by digital signal processor to determine a temperature of the target tissue (Methods: “The internal electronics…convert the microwave noise signal to an equivalent volume averaged temperature”); send a signal representative of the temperature of the target tissue to the ultrasound generator and cause the ultrasound generator to change at least one of an output power and a signal frequency of the low intensity ultrasound signal (Introduction – “In a typical hyperthermia treatment, energy radiated by the heating device (microwaves or ultrasound)”, “satisfactory performance of hyperthermia applicators requires real-time thermometry to closely monitor the tissue temperature distribution for effective feedback power control of large multielement heat applicators”, and “Automated feedback of the volume average tissue temperature under each heating element would enable to control the power level radiated by the array applicator to deliver a more uniform heating of large-area disease” – it is known to one having ordinary skill in the art that if the heating device is ultrasound it would necessitate an ultrasound generator. Furthermore, automatic feedback of the heating applicators, would further necessitate signals being sent and received and control of the ultrasound generator). It would have been obvious to one having ordinary skill, before the effective filing date, to modify the unit for thermometry using MRI or other modalities taught in Mhyr with the radiometry thermometry unit taught in Arunachalam in order to monitor “subsurface tissue temperatures and potentially controlling power levels of multielement heat applicators during clinical hyperthermia treatments” (Arunachalam – Abstract).
Regarding claim 7, the modified device of Mhyr teaches the ultrasound transducer produces ultrasonic energy at a predefined frequency within a range from 0.5 MHz to 5.0 MHz (Paragraph 77: Transducers 3 may be mounted on one or several robotic arms 4 enabling transmission of ultrasound into a region of interest (ROI) at frequencies in the 20 kHz to 10 MHz range, most preferably in the 100 kHz to 3 MHz range). 
Regarding claim 8, the modified device of Mhyr teaches the ultrasonic transducer produces ultrasonic energy at a predefined intensity within a range from 0.1 Watts per cubic centimeter to 3.0 Watts per cubic centimeter (Mhyr – Paragraph 77: “Continuous acoustic intensities within tissues can vary in the range of 0 to 1000 W/cm2 preferably in the 0 to 100 W/cm2 range”).
Regarding claim 9, the ultrasonic transducer heats the target tissue to a predefined temperature in a range from 38 to 44 degrees Celsius (Mhyr – Paragraph 54: “Typical hyperthermia levels in a human patient involve temperature raise from 37 degrees Celsius to around 40 to 43 degrees Celsius”).
Regarding claim 10, the ultrasonic transducer heats a portion of the target tissue at least 2.0 centimeters (Arunachalam – Methods: “Radiometric temperature measured through an intervening waterbolus is used to estimate the maximum temperature inside the target tissue (≤ 2cm)” below a surface of the target tissue to a predefined temperature in a range from 38 to 44 degrees Celsius (Mhyr – Paragraph 54: “Typical hyperthermia levels in a human patient involve temperature raise from 37 degrees Celsius to around 40 to 43 degrees Celsius”). It would have been obvious to one having ordinary skill in the art to further incorporate the teaching of . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to form PTO-892. Jordan teaches using low intensity ultrasound for treatment and controlling the intensity of the ultrasound based on temperature values.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-T: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793